In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim or to deem a late no*785tice of claim to have been timely served, the City School District of City of Long Beach appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Bruno, J.), dated June 10, 2013, as, upon reargument and renewal, adhered to a prior determination made in an order of the same court entered November 28, 2012, granting the petition.
Ordered that the order dated June 10, 2013, is affirmed insofar as appealed from, with costs.
Upon renewal, the Supreme Court properly adhered to its original determination granting the petition for leave to serve a late notice of claim or to deem a late notice of claim to have been timely served (see Matter of Fennell v City Sch. Dist. of City of Long Beach, 118 AD3d 783 [2014] [decided herewith]). The new affidavit submitted by the appellant would not have changed the original determination.
Rivera, J.R, Dickerson, Chambers, Hinds-Radix and Maltese, JJ., concur.